Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
1. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 31, 36-37, 48-50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Chen (WO 2015 1777268 A1) Cited on IDS dated on 11/26/2015) .
The following analysis will be based of the annotated Fig. 2B of Chen.

    PNG
    media_image1.png
    691
    697
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    654
    674
    media_image2.png
    Greyscale

Regarding claim 31, Chen teaches a method comprising: a) training an untrained machine learnable device to predict status of a diagnostic, prognostic, or theragnostic feature in stained tissue samples (see Fig 2A and annotated Fig. 2B, para [0045]; discloses a method  for training a neural network), the untrained machine learnable device being trained with a characterized set of digital images of stained tissue samples (see Fig. 2A (S201), para [0045]; “image data from scanned IHC slide that results in a training image ”), each digital image of the characterized set having a known status for the diagnostic, prognostic, or theragnostic feature and an associated 2-dimensional grid of spatial locations (see FIG. 5 shows 2D images and para [0039]; discloses a CNN trained using the training data identified by the pathologist), training of the untrained machine learnable device including steps of: identifying a plurality of' extracted features in each digital image of the characterized set of digital images (see Fig 2A, S205 and para [0018] line 10+ ; “CNN is trained to recognize specific cellular structure and features using training images and labels”); associating a value for each extracted feature with each spatial location to form a set of feature maps (see Fig. 5; discloses a set of extracted feature maps), each extracted feature map providing values for an extracted feature over the associated 2-dimensional grid of spatial locations (see annotated Fig 2B; 221-225 above ); and inputting a set of extracted feature maps to the untrained machine learnable device (see annotated Fig. 2B S207; input extracted feature maps) to form associations therein between the set of extracted feature maps and the known status for the diagnostic, prognostic, or theragnostic feature thereby creating a trained machine learnable device (see Fig. 2A; S207, S209, para [0039]; the CNN trained using training data that includes patches of regions of the training image); and b) predicting a status for the diagnostic, prognostic, or theragnostic feature of a stained tissue sample of unknown status for the diagnostic, prognostic, or theragnostic feature (Fig 4A, para [0056]; discloses testing procedures to determine the status for diagnosis) by: obtaining a sample digital image for the stained tissue sample, the digital image having an associated 2-dimensional grid of spatial locations (see Fig .4A, 420; annotated Fig 4C, 420) associating a value for each extracted feature with each spatial location of the digital image to form a test set of extracted feature maps for the stained tissue sample of unknown status (Fig. 4A; S403, annotated Fig. 4C: 421-425): and  3Scrial No.. LnknownAtty. Dkt. No. USCO176PUSA inputting the test set of extracted feature maps to the trained machine learnable device to obtain a predicted status for the status of the diagnostic, prognostic, or theragnostic feature for the stained tissue sample (Fig.4A; S405-S409; annotated Fig. 4c: S404 and 432).
	Regarding Claim 36, Chen teaches the method according to claim 31 wherein the untrained machine learnable device is a computer executing instructions for a neural network (see Fig. 5, para [0032]; computer implemented method for a cell detector that is trained using a convolutional neural network).
Regarding claim 37, Chen teaches the method according to claim 36 wherein the neural network is a convolutional neural network that includes a plurality of convolutional layers and a plurality of pooling layers, a global mean layer and a batch-normalization layer (see Fig 5-6B, para [0056]; discloses the CNN module sequences).
Regarding claim 48, the scope of claim 48 is fully encompassed by the scope of claim 31, accordingly, the rejection analysis of claim 31 is equally applicable here.
Regarding claim 49, the scope of claim 49 is fully encompassed by the scope of claim 31, accordingly, the rejection analysis of claim 31 is equally applicable here.
Regarding claim 50, the scope of claim 50 is fully encompassed by the scope of claim 31, accordingly, the rejection analysis of claim 31 is equally applicable here.

Claim Rejections - 35 USC § 103
2. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 32-35, 39, 42, 44-47 are rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claims 31, 48, and 50 respectively, and further in view of Chukka (WO 20150189264 A1) cited on IDS.
Regarding claim 32, the rejection of claim 31 is incorporated herein. Chen does not specifically teach as claimed wherein the extracted features include morphological features.
Chukka teaches the extracted features include morphological feature (see para [0012]; discloses morphological image). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings of Chukka in order to allow a user extracting morphological feature to obtain information regarding a biological sample to facilitate the classifier (see para [0012]).
Regarding claim 33, the rejection of claim 32 is incorporated herein.
Chukka in the combination further teaches the morphological features describe shape, texture, and color of cellular and-or sub-cellular components (see para [0056-0066]; discloses morphological features of nucleus), the cellular and or sub- cellular components including individual cells, mitotic figures, cell nucleus, vacuoles in the cytoplasm, extra cellular space, and nucleolus (para [0043]; discloses cellular structures i.e., cellular structures include all the components mentioned here). 
Regarding claim 34, the rejection of claim 31 is incorporated herein. 
Chukka in the combination further teaches the method according to claim 31 wherein the extracted features include colorimetric features (see para [0071-0072]; RGB pixel color feature is one of the colorimetric features). 
Regarding claim 35, the rejection of claim 34 is incorporated herein. 
Chukka in the combination further teaches wherein the colorimetric features include RGR pixels that describe colors within a structured biologic element (see para [0072]; RGB channels are considered for pixels inside the blob). 
Regarding claim 39, the rejection of claim 31 is incorporated herein. 
Chukka in the combination further teaches the method according to claim 31 wherein the diagnostic, prognostic, or theragnostic feature is presence or absence of a biomarker (see para 0029]; discloses the presence of biomarkers to stain sample cancer tissue). 
Regarding claim 42, the rejection of claim 39 is incorporated herein. 
Chukka in the combination further teaches the method according to claim 39 wherein the biomarker is selected from ER, HER2, PR, Ki67 (see para [0020-0021]; “Generally, the HIC images may include any of  H&E, ER, PR, HER2, and Ki67 images from each patient; other tumor markers may be used”), and cytokeratin markers, EGFR. KRAS, c-Met, MET. ALK, p53. Bcl-2, and c-Myc (“other tumor markers may be used”; depending on the target of the diagnosis it’s an obvious alternatives). 
Regarding claim 44, the rejection of claim 31 is incorporated herein. 
Chukka in the combination further teaches the method according to claim 31 wherein the plurality of' extracted features includes parameters for quantifying shapes of cellular and/or sub-cellular components (see para [0036] line 5+; discloses “the local shape features computed for the detected nuclei”). 
Regarding claim 45, the rejection of claim 34 is incorporated herein. 
Chukka in the combination further teaches the method according to claim 34 wherein the extracted features include one or more features selected from the group consisting of ellipse area, ellipse major axis length, ellipse minor angle length, ellipse angle from horizontal (see para [0057, 0070]]; disclose the use of ellipse “the blob shape is approximated by an ellipse”). 
Regarding claim 46, the rejection analysis of claim 33 is equally applicable here.

Claims 38, 47 are rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claim 31 and further in view of Donovan (WO 2010024926 A2 ).
Regarding claim 38, the rejection of claim 31 is incorporated herein. Chen does not specifically teach as further claimed, however, Donovan teaches the method according to claim 31 determining treatment for a subject from a subjects' predicted status for the status of the diagnostic, prognostic, or theragnostic feature and then treating the subject (see para [0068] last line; “Such a report may be used by a physician or other individual, for example, to assist in determining appropriate treatment option(s) for the patient”). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings of Donovan in order to determine treatment once the predictive model output data indicating that the patient is likely to have predict diagnosis (see para [0068] last line).
Regarding claim 47, the rejection of claim 31 is incorporated herein. Chen does not specifically teach as further claimed, however, Donovan teaches the method according to claim 31 wherein the extracted features include one or more features selected from the group consisting of area, perimeter, circumference, fractal dimension, Zernike moments, mitotic figure, and combinations thereof (see para [0091]; “measure various morphometric features of fractal code and/or dimension features, other features representative of structure, position, size, perimeter, shape”). 

Claims 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Chen as in view of Chukka as applied to claims 39 above, and further in view of Remiszewski (WO 2013052824 A1).
 	Regarding claim 40, the rejection of claim 39 is incorporated herein. The combination of  Chen and Chukka as a whole does not specifically teach as further claimed, however, Remiszewski teaches the method according to claim 39 wherein the stained tissue sample of' unknown status is a putative cancer sample (see para [0085]; discloses different forms of potentially putative cancer sample (“e.g., lung cancer, breast cancer, kidney cancer, etc.”) Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Remiszewski as claimed in order to identify the unknown status from the stained tissue to identifying the type of lung cancer that may be present in the biological sample (see para [0085]; discloses different forms of potentially putative cancer sample).

Regarding claim 41, the rejection of claim 39 is incorporated herein. 
Remiszewski in the combination further teaches the method according to claim 39 wherein the stained tissue sample of unknown status is a putative breast or lung cancer sample (see para [0085]; discloses lung cancer, breast cancer). 

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Chukka as applied to claim 39 above, and further in view of Nanjundam (US 20190388413 A1).
Regarding claim 43, the rejection of claim 39 is incorporated herein. The combination of Chen and Chukka as a whole does not specifically teach as further claimed, however, Nanjundam teaches the method according to claim 39 wherein the biomarker is E-cadherin and PIK3CA with the predicted status being used to differentiate between subtypes of breast cancer (see para [0113]; discloses biomarker molecules of E-cadherin and PIK3CA). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Nanjundam in order to use E-cadherin and PIK3CA of biomarker molecules to specifically bind with one or more biomarker molecules of interest like polynucleotides whose presences is indicative of some disease such as endometriosis (see para [0113, 0117]]; discloses biomarker molecules of E-cadherin and PIK3CA). 
Conclusion
3. Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINTA GEBRESLASSIE whose telephone number is (571)272-3475.  The examiner can normally be reached on Monday-Friday9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WINTA GEBRESLASSIE/            Examiner, Art Unit 2668                                                                                                                                                                       
/VU LE/            Supervisory Patent Examiner, Art Unit 2668